Case 20-10846 Doc 357 Filed 08/21/20 Entered 08/21/20 11:20:37 Main Document Page 1 of 1




                               UNITED STATES BANKRUPTCY COURT

                                 EASTERN DISTRICT OF LOUISIANA

    In re:                                            §
                                                      §           Case No. 20-10846
    THE ROMAN CATHOLIC CHURCH                         §
    OF THE ARCHDIOCESE OF NEW                         §           Section “A”
    ORLEANS,                                          §
                                                      §           Chapter 11
                           1
                 Debtor.                              §
                                                      §


                                                  ORDER

             The Court held a hearing on August 20, 2020, to resolve the Motion for Partial Relief from

   the Automatic Stay (the “Motion”), [ECF Doc. 131] filed by interested party Merle Noullet, the

   Debtor’s Objection to Merle Noullet’s Motion for Partial Relief from the Automatic Stay, [ECF No.

   344], and the Objection of the Official Committee of Unsecured Creditors to Motion for Partial Relief

   from the Automatic Stay, [ECF No. 343]. Considering the pleadings, the record as a whole, applicable

   law, and the arguments of the parties, and for the reasons stated on the record,

             IT IS HEREBY ORDERED that the Motion is DENIED without prejudice.

                      New Orleans, Louisiana, August 21, 2020.



                                                        MEREDITH S. GRABILL
                                                   UNITED STATES BANKRUPTCY JUDGE




             1
             The last four digits of the Debtor’s federal tax identification number are 8966. The Debtor’s
   principal place of business is located at 7887 Walmsley Ave., New Orleans, LA 70125.


                                                      1
